Simmons, C. J.
A judgment sustaining a demurrer to the declaration and dismissing the cause unless the plaintiff by the first day of the next term shall file and serve a certain amendment, operates as a final judgment of dismissal, with the right on the part of the plaintiff, by complying with the condition imposed, to .bring about a reinstatement of his case. In such a case, after the time had elapsed .within which, under the order, the plaintiff could by his own act bring about a reinstatement, the condition not having been complied with, the court lost jurisdiction of the case, and had no authority to proceed further therein. Judgment reversed.
John R. L. Smith, for plaintiff’ in error.
R. V. Hardeman & Son, contra.